Per Curiam:

This disciplinary proceeding is before us on a rule requiring the respondent, M. Ellis Dawsey, to show cause why a report of the Board of Commissioners on Grievances and Discipline, finding him guilty of misconduct as an attorney, should not be confirmed and an appropriate disciplinary order issued.
The complaint, dated March 16, 1970, charged the respondent with two counts of misappropriating funds placed in his hands in connection with the closing of real estate transactions handled by him as an attorney. One instance occurred in May, 1969 and the other in June, 1969.
Both the panel and the Board were unanimous in finding the respondent guilty of professional misconduct and recommending his indefinite suspension from the practice of law. Respondent fully and readily admitted the alleged misconduct; pled numerous mitigating circumstances, and showed that with respect to one of these transactions full restitution had been made in August 1969, long prio,r to the complaint herein, and that in the other instance full restitution had been made after the complaint herein but before a hearing thereon. In his return here respondent admits the findings of the Board, concurs in the facts stated and accepts the recommendation that he be indefinitely suspended. In this state of the record it would serve no useful purpo.se to review the evidence in detail. Suffice it to say that the record, we think, fully supports the unanimous conclusion of the Board that indefinite suspension is the appropriate disciplinary action in this case.
Accordingly, it is ordered that the respondent, M. Ellis Dawsey, be indefinitely suspended from the practice of law in this state and that he forthwith surrender to the Clerk of this Court his certificate of admission to practice.